ORDER DISMISSING APPEALThis is an appeal from an order granting summary judgment. Eighth Judicial District Court, Clark County; J, Charles Thompson, Judge.On August 29, 2017, this court entered an order to show cause directing appellant to demonstrate this court's jurisdiction. Before appellant responded to our order, the parties sought the suspension of all deadlines while they pursued settlement negotiations. On February 8, 2018, we directed appellant to file either a stipulation or motion to dismiss the appeal, or a response to the order to show cause. Appellant filed a "Joint Notice of Settlement," again asking that these proceedings be suspended pending finalization of the settlement. On March 12, 2018, we noted that we are disinclined to permit this appeal to continue to linger indefinitely on this court's docket, and we again directed appellant, within 11 days, to file either a motion or stipulation to dismiss or a response to the order to show cause. We cautioned appellant that failure to comply with our order could result in dismissal of this appeal for lack of jurisdiction. Appellant has failed to respond to our order. Accordingly, we conclude that we lack juridsiction, and weORDER this appeal DISMISSED.